DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. 
Claim Objections
Claim 15 is objected to because of the following informalities:  note typographical error: “as step of”.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. At page 6 Applicant argues that the state of the art includes knowledge that, in combination with the teachings of the specification of the present application, would enable a skilled person to practice the claims without undue experimentation.  Applicant refers to the “CUMULATIVE PROBABILITY” document, indicating that it demonstrates that ordinary skill in the art included knowledge that couple be implemented in view of the specification to solve for the claimed splits and thereby practice the claims without undue experimentation. Applicant argues that  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9, 10, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 is amended to require (shortened for convenience): “determining…a split of the search area, into search subareas equal in number to the missiles in the plurality of missiles having a smallest possible…sum of radar illumination times for all of the search subareas”.  However, this is not what is described in the specification, i.e. at [0046]-[0047]:
[0046] For each combination, the radar illumination time per radar beam is ascertained. All the radar illumination times per missile AC1, AC2 are then summed. The total search time for a search area S1, S2 is calculated as the maximum from the search times for the applicable search subareas TS1, TS2. 

[0047] The combination of the two search subareas TS1, TS2 having the shortest total search time is used for the searching of the search area S1 or S2 that then follows. 

That is, the specification discloses (as would be expected because the searching can be performed simultaneously ([0014]) that the search time for a search area is the maximum of the search times from the subareas within that area, and not the sum of radar illumination times for all of the subareas.  
Claims 3-6, 9, 10, and 12-15 depend on claim 1 and are likewise rejected.  Claim 17, first presented 6/11/2021 is worded differently but is likewise inconsistent with the original disclosure by referring to the “smallest sum search time” as being the “smallest search time split” used in determining the split to be used. 

Claims 1, 3-6, 9-10, and 12-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires a step of determining, for a plurality of missiles each having a radar, a split of a search area “into search subareas equal in number to the missiles in the plurality of missiles having a smallest possible illumination time total, the illumination time total defined as a sum of radar illumination times for all of the search subareas”.  Claim 16 requires “determining a split of the search area into search subareas equal in number to missiles within a plurality of missiles, each said search subarea assigned to a different respective missile among the plurality of missiles for radar search thereby, wherein the split is configured to achieve a predefined probability of detection, by the plurality of missiles each containing a respective radar, of an object of a predetermined size within the search area in a smallest possible amount of time”.  While the wording arranged differently, both claims are interpreted to require, given a search area, determining how the search area is to be split among the radars so as to require the “smallest possible” sum of times needed for the plurality of radars to illuminate the entire search area (or, as noted above, the “smallest possible” maximum of the search times for the subareas).  Claim 16 also includes and claim 3 additionally specifies that a “predefined probability of detection of an object of a predetermined size” is to be 
The specification does not enable one of ordinary skill in the art to perform this determination. The specification is not found to teach one of ordinary skill in the art how to ascertain or otherwise consider all of the ways the area may be split or how to determine the time required for each of these splits so that the claimed determination can be made.  The most relevant portion is found at [0045], stating: “The method of splitting the search area S1 or S2 is performed for different combinations of in each case two search subareas TS1, TS2, and the total search time for searching the search area S1 or S2 is ascertained. In order to obtain the best split for the search area S1, S2, in each case the angle of azimuth range or the angle of elevation range is altered in this example…. In other examples, another combination can also be taken as a basis for the split.”  This is seen to teach that the search area may be split according to different combinations in the azimuth direction or elevation direction to form subareas, or the search area may be split in any other combination to form subareas.  In other words, the search area may be split in any possible combinations of subareas. However there are effectively infinite different ways a search area may be divided, and the specification does not enable one of ordinary skill in the art to determine each of these or otherwise identify the one associated with the “smallest possible” amount of time without undue experimentation.  
The specification also does not teach one of ordinary skill in the art how to identify the “illumination time” (claims 1, 17) or “amount of time” (claim 16) required for each split so that the determination can be made as to which split produces the “smallest possible”.  Claim 1 is silent as to what the “illumination time” is, while claims 3 The search time is the time that the radar beam needs in order to illuminate the search subarea and to receive the echo. In some examples, the time needed to process the received signal (echo) in order to spot objects or targets is also taken into consideration.” However, “the time that the radar beam needs” as described is an indefinite quantity and one of ordinary skill in the art would recognize it is dependent on many factors including properties of the radars used and uncontrollable factors including application-specific environmental effects.  The specification is not found to provide any examples as to how this time is determined for the purposes of Applicant’s invention.  In the “detailed description” section, the specification at [0046] merely states: “For each combination, the radar illumination time per radar beam is ascertained. All the radar illumination times per missile AC1, AC2 are then summed.” The specification appears to recognize a need to put additional bounds on these “times” in the “brief summary” section, indicating in [0028] that “The method splits the search area into the best possible subareas, so that the total search time needed for cooperatively searching the search area in order to ensure a desired probability of detection is minimal. In other words, the time needed in order to search a search area is minimized, with a minimal probability of detection for targets or objects of predetermined size at a predetermined distance being ensured.” That is, the specification appears to teach and claims 3 and 16 require that the time is in some way dependent on a desired or predetermined “probability of detection” of objects or targets of a predetermined size and at a predetermined distance.  However, even using this as 
In summary, the claims seek to determine the most efficient way possible that a search area may be divided (split) among a plurality of searching radars in order to minimize the time required to search the area, but the specification does not disclose how to determine or otherwise take into account all of the possible splits and in The figures show that when a search area is symmetrically around the antenna normal of the radar sensor (cf. Figure 2), a symmetrical split for the search subareas TS1, TS2 leads to a minimal total search time. If, by contrast, the search area is not symmetrical, then a symmetrical split leads to a longer total search time, which means that significant time delays can be expected when searching the search area.”   Here the specification recognizes that for a specific case of a symmetrical search area, a symmetrical split leads to a minimal search time but otherwise (i.e. the purpose for the instant invention), some other split will lead to a minimal search time.  The specification is not found to provide an enabling disclosure as to how to determine what this split is that produces the minimal search time.  Dependent claims 3-6, 9-10, 12-15 and 17 likewise fail to comply with the enablement requirement. 

Additionally concerning claim 12, the claim is directed to a missile having a process unit “configured to perform a method according to claim 1”.  However, the method according to claim 1 includes a step of “searching the search subareas by the respective radar of the plurality of missiles, wherein the plurality of missiles carry out the searching cooperatively”.  Clearly, the process unit of a missile is not capable of carrying out this searching.  Per claim 1 the searching is performed by the radar according to claim 1 (i.e. not the process unit) and furthermore, claim 1 requires searching “by the respective radar of the plurality of missiles”; therefore “a missile” cannot perform the method of claim 1, as the method requires searching by a plurality of missiles.  Likewise, the specification does not provide an enabling disclosure for such. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the limitations:
a) determining, for a plurality of missiles each containing a respective radar, a split of the search area into search subareas equal in number to the missiles in the plurality of missiles having a smallest possible illumination time total, the illumination time total defined as a sum of radar illumination times for all of the search subareas, wherein each search subarea is assigned to a different respective one of the missiles for search thereby; and 
b) splitting the search area into the search subareas according to the determined split.
Similarly, claim 16 recites: 
a) determining a split of the search area into search subareas equal in number to missiles within a plurality of missiles, each said search subarea assigned to a different respective missile among the plurality of missiles for radar search thereby, wherein the split is configured to achieve a predefined probability of detection, by the plurality of missiles each containing a respective radar, of an object of a predetermined size within the search area in a smallest possible amount of time; and 


The limitations collectively amount to a mathematical concept, as well as one which can be performed in the human mind, both representative of an abstract idea.
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
Claim 1 includes the following “additional elements”: 
“c) searching the search subareas by the respective radar of the plurality of missiles, wherein the plurality of missiles carry out the searching cooperatively.”
Similarly, claim 16 includes: “c) searching the search subareas with the plurality of missiles.”
The “searching” limitation merely adds insignificant extra-solution activity to the judicial exception and therefore does not integrate the exception into a practical application.  The generic “search” does not apply the exception in a meaningful way; the exception provides no limitation on the search or vice-versa. 

Concerning the “radar” and “missile” used for the search of claims 1 and 16 as well as claims 12 and 13, use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more (MPEP 2106.05 (b), III).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as indicated above and because the searching simply adds well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. note specification [0002]-[0003]), and likewise does not represent “significantly more”. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646